                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:19-cv-00044-FDW

EDWARD WILLIAMS, III,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
SUSAN WHITE, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on its own motion.

       On January 24, 2020, the NCDPS filed a document under seal indicating it was unable to

procure a waiver of service for Defendants Susan White and FNU Moore for the reasons stated in

that document. [Doc. 14]. The NCDPS also indicated that it has been unable to identify Defendant

John Doe. [Id.]. The sealed document provides the last known address for Defendants White and

FNU Moore. The sealed document also provides that Defendant FNU Moore is actually Thomas

M. Moore. [Id.].

       Generally, a plaintiff is responsible for effectuating service on each named Defendant

within the time frame set forth in Fed. R. Civ. P. 4(m), and failure to do so renders the action

subject to dismissal. However, if an incarcerated plaintiff proceeding in forma pauperis provides

the Marshals Service sufficient information to identify the defendant, the Marshals Service’s

failure to complete service will constitute good cause under Rule 4(m) if the defendant could have

been located with reasonable effort. See Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995);

Greene v. Holloway, No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the prisoner’s failure to
provide an address for service on a defendant who no longer worked at the sheriff’s office,

remanding so the district court could “evaluate whether the marshals could have served

[Defendant] with reasonable effort”).

       Here, despite that requests for waivers of service were submitted to the NCDPS, no waivers

from Defendants White, Moore, or John Doe were obtained. As such, it does not appear that these

Defendants actually ever received service of process. With the additional information supplied for

service on Defendants White and Moore, the U.S. Marshal is hereby ordered to use reasonable

efforts to locate and obtain service on these Defendants in accordance with Rule 4.

       To that end, the Court will direct the Clerk of Court to provide a copy of Docket No. 14 to

the U.S. Marshal for its eyes only for the sole purpose of serving Defendants White and Moore.

       IT IS, THEREFORE, ORDERED that:

       (1) The Clerk of Court will send a copy of this Order and Docket No. 14 to the U.S.

           Marshals Service.

       (2) The U.S. Marshal shall use reasonable efforts to locate and obtain service on

           Defendants White and Moore in accordance with Rule 4.

       (3) The Clerk is also respectfully instructed to update the docket in this matter to reflect

           Defendant FNU Moore as Defendant Thomas M. Moore.

 Signed: February 3, 2020




                                                2
